United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2162
                       ___________________________

                                 Larry Hamilton

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

   Mark Stodola, In his official capacity as Mayor of the City of Little Rock,
   Arkansas; City of Little Rock; Brittany Godfrey; Mitchel Jackson; Ditech
    Financial LLC; Green Tree Servicing LLC; Kamal Ellis; Clean Sweep
                               Management LLC

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                            Submitted: May 17, 2019
                              Filed: May 22, 2019
                                 [Unpublished]
                                 ____________

Before ERICKSON, WOLLMAN, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.
       In this removed action raising state and federal claims, Larry Hamilton appeals
following the district court’s1 grant of summary judgment on his federal claims, and
remand to state court to address his state law claims. Having carefully reviewed the
evidentiary record and the parties’ arguments on appeal, we find that the district court
did not err in granting summary judgment on the federal claims and did not abuse its
discretion in remanding the state law claims. See Johnson v. Blaukat, 453 F.3d 1108,
1112 (8th Cir. 2006) (grant of summary judgment is reviewed de novo);
Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988) (district court has
discretion to remand a removed case to state court when all federal law claims have
been eliminated and only state claims remain). Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                          -2-